IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-16-00134-CV

TC&C REAL ESTATE HOLDINGS, INC.,
                                                                     Appellant
    v.

ETC KATY PIPELINE, LTD.,
AS SUCCESSOR IN INTEREST TO
ETC TEXAS PIPELINE, LTD.,
                                                                     Appellee



                               From the 87th District Court
                                Limestone County, Texas
                                 Trial Court No. 27,197-B


                              MEMORANDUM OPINION


         On February 23, 2004, ETC Texas Pipeline, Ltd.1, filed a Statement and Petition in

Condemnation against TC&C Real Estate Holdings, Inc. After a hearing, the Special

Commissioners awarded TC&C $2591.00 as compensation for the easements sought by




1ETC Texas Pipeline, Ltd.’s Petition in Condemnation was amended to reflect ETC Texas Pipelines, Ltd.’s
Conveyance, Assignment and Bill of Sale to ETC Katy Pipeline, Ltd. ETC Texas Pipeline and ETC Katy
Pipeline are collectively referred to as ETC.
ETC. TC&C objected to the award and filed a plea to the jurisdiction and a motion to

dismiss. The trial court granted ETC’s partial motion for summary judgment and denied

TC&C’s partial motion for summary judgment. On February 22, 2016, a jury was

empaneled; however, some issues were tried to the trial court. The jury awarded TC&C

$50,000 for the value of the easement and for damages. In accordance with the jury

verdict, the trial court ordered that TC&C recover from ETC $50,000. TC&C appeals from

the trial court’s judgment. We affirm.

                                         Jurisdiction

       In the first seven issues on appeal, TC&C argues that the trial court erred in its

findings on jurisdiction. Conclusions of law are reviewed de novo. Perez v. Old West

Capital Company, 411 S.W.3d 66, 75 (Tex.App.-El Paso 2013, no pet.). The trial court's

findings of fact have the same weight as a jury verdict, and we review the legal and

factual sufficiency of the evidence as we would a jury's findings. Perez v. Old West Capital

Company, 411 S.W.3d at 74. If there is more than a scintilla of evidence supporting a

finding of fact, we will overrule a legal sufficiency challenge. Id. In reviewing a factual

sufficiency challenge, we consider all of the evidence and will set aside a finding only if

it is so against the great weight and preponderance of the evidence as to be clearly wrong

and unjust. Id. The trial court concluded as a matter of law:

          This Court has jurisdiction over the subject matter and parties hereto.
          Public use and necessity for the pipeline and the Easements are
           established by one or more of the following: (1) legislative declaration,
           (2) classification and regulation of the pipeline at issue as part of ETC’s
TC&C v. ETC                                                                              Page 2
           gas utility pipeline system, (3) ETC’s ownership or operation for
           compensation in Texas of equipment or facilities to transmit or
           distribute combustible hydrocarbon natural gas for sale or resale in a
           manner not subject to federal jurisdiction, and, or (4) ETC’s ownership,
           management, operation, lease, or control in Texas of a gas utility
           pipeline system for a business that transports, conveys, distributes, or
           delivers natural gas for public use or service for compensation or its
           ownership, operation, or management of a pipeline that is for
           transporting or carrying natural gas whether for public hire or not and
           for which right-of-way has been acquired by exercising the right of
           eminent domain.
          ETC is a gas corporation and ETC’s pipeline at issue is part of a gas
           utility pipeline system as gas utility is defined in the Texas Utilities
           Code.
          As a gas corporation under the Texas Utilities Code, ETC has the power
           to enter on, condemn, and appropriate the land, right-of-way, easement,
           or other property of any person or corporation, including the Easements
           on, over, across, and under the Property.
          ETC’s pipeline and gas utility system of which said pipeline is a part,
           serve the public use and ETC duly and properly declared the necessity
           of the pipeline extension (at issue in this case) to its existing gas utility
           pipeline system and the necessity of the lands rights and easements
           needed in connection therewith, including the Easements on, over,
           across and under the property.
          ETC has strictly complied with the statutes authorizing this eminent
           domain proceeding.
          ETC has the legal capacity to bring this eminent domain proceeding and
           the legal capacity to be entitled to recover the Easements.

       TC&C first argues that ETC failed to satisfy jurisdictional requirements because it

did not show that the pipeline is for an actual public use. TC&C argues that it is the

condemnor’s burden to show constitutionally sufficient actual public use of the property

to be condemned citing Texas Rice Land Partners, Ltd., v. Denbury Green Pipeline-Texas, LLC,

363 S.W.3d 192 (Tex.2012) as authority.



TC&C v. ETC                                                                                Page 3
       The Texas Constitution safeguards private property by declaring that eminent

domain can only be exercised for “public use.” Tex. Rice Land Partners, Ltd. v. Denbury

Green Pipeline-Tex., LLC, 363 S.W.3d at 194 (quoting Texas Constitution art. I, § 17). The

ultimate question of whether a particular use is a public use is a judicial question to be

decided by the courts as a matter of law. Tex. Rice Land Partners, Ltd. v. Denbury Green

Pipeline-Tex., LLC, 363 S.W.3d at 198 n. 16; Housing Authority of Dallas v. Higginbotham, 135
Tex. 158, 143 S.W.2d 79, 84 (1940); Saner v. BridgeTex Pipeline Company, LLC, No. 11-14-

00199-CV, 2016 Tex.App. LEXIS 7764 *3 (Tex.App.-Eastland July 21, 2016, pet. den’d).

       Denbury involved a carbon dioxide (CO sub2) pipeline company that had been

granted the power of eminent domain by the Railroad Commission as a "common carrier"

pipeline company pursuant to the provisions of the Natural Resources Code. Tex. Rice

Land Partners, Ltd. v. Denbury Green Pipeline-Tex., LLC, 363 S.W.3d at 194-95; see TEX. NAT.

RES. CODE ANN. § 111.002(6) (West 2011).         The Texas Supreme Court held that a

landowner can challenge the eminent-domain power of the pipeline company by

contesting whether the proposed pipeline will in fact be public, rather than private. Id. at

195.

       In Denbury, the Court held that to qualify as a common carrier with the power of

eminent domain, the pipeline must serve the public; it cannot be built only for the

builder's exclusive use. Tex. Rice Land Partners, Ltd. v. Denbury Green Pipeline-Tex., LLC,




TC&C v. ETC                                                                            Page 4
363 S.W.3d at 200. The Court noted that extending the power of eminent domain to the

taking of property for a private use cannot survive constitutional scrutiny. Id.

       The Court established a test to determine what qualifies as public use for a carbon

dioxide pipeline and held that, "for a person intending to build a CO sub2 pipeline to

qualify as a common carrier under Section 111.002(6), a reasonable probability must exist

that the pipeline will at some point after construction serve the public by transporting

gas for one or more customers who will either retain ownership of their gas or sell it to

parties other than the carrier." Tex. Rice Land Partners, Ltd. v. Denbury Green Pipeline-Tex.,

LLC, 363 S.W.3d at 202; Saner v. BridgeTex Pipeline Company, LLC, at *4. The Court in

Denbury court stated "Our decision today is limited to persons seeking common-carrier

pipeline status under Section 111.002(6). We express no opinion on pipelines where

common-carrier status is at issue under other provisions of the Natural Resources Code

or elsewhere.” Tex. Rice Land Partners, Ltd. v. Denbury Green Pipeline-Tex., LLC, 363 S.W.3d

at 202 n. 28.

       ETC is claiming the right of eminent domain under the Texas Utilities Code rather

than the Natural Resources Code used in Denbury. Therefore, the holding in Denbury

requiring a person intending to build a CO sub2 pipeline to qualify as a common carrier

and demonstrate a “reasonable probability” that the pipeline will serve the public by

transporting gas for one or more customers is not applicable in this case. We recognize

that courts have extended the holding in Denbury to other provisions in the Natural


TC&C v. ETC                                                                             Page 5
Resources Code; however, we have found no cases extending the holding to provisions

in the Texas Utility Code. Moreover, we note that ETC met the standard in Denbury by

providing evidence of public use by producing evidence that it has unaffiliated

customers.

       The Texas Utility Code provides that, “a gas or electric corporation has the right

and power to enter on, condemn, and appropriate the land, right-of-way, easement, or

other property of any person or corporation.” TEX. UTIL. CODE ANN. § 181.004 (West

2007). Gas utility means:

        a person who owns, manages, operates, leases, or controls in this state
       property or equipment or a pipeline, plant, facility, franchise, license, or
       permit for a business that:
              (1) transports, conveys, distributes, or delivers natural gas:
              (A) for public use or service for compensation;
              (B) for sale to municipalities or persons engaged in distributing or
       selling natural gas to the public, in a situation described by Subdivision (3);
              (C) for sale or delivery to a person operating under a franchise or
       contract with a political subdivision of this state; or
              (D) for sale or delivery to the public for domestic or other use; [or]

              (2) owns, operates, or manages a pipeline:
              (A) that is for transporting or carrying natural gas, whether for
       public hire or not; and
              (B) for which the right-of-way has been or is hereafter acquired by
       exercising the right of eminent domain; …

TEX. UTIL. CODE ANN. § 121.001(a) (West 2007).

       The right of eminent domain granted by the constitution resides in the legislature,

and the legislature may declare the conditions of its use as well as granting the authority

to exercise the right to non-governmental entities, so long as the exercise is for a public
TC&C v. ETC                                                                              Page 6
use. Mercier v. MidTexas Pipeline Co., 28 S.W.3d 712, 717 (Tex.App.-Corpus Christi 2000,

pet. den’d), overruled in part on other grounds, 141 S.W.3d 172, 181 (Tex. 2004). The

determination of what constitutes a public use justifying the grant of the right of eminent

domain is properly a political decision, and as such is for the legislature. Id.

       A gas utility is affected with a public interest. TEX. UTIL. CODE ANN. § 121.051(a)

(West 2007). ETC established that it is a gas utility with the power of eminent domain.

The Railroad Commission has classified ETC as a gas utility pipeline. ETC owns,

operates, or manages the ETC Extension for transporting or carrying natural gas for

public use or service for compensation, and has owned and continues to own the pipeline

for transporting natural gas for a fee for all shippers desiring to ship natural gas through

the pipeline.

       The legislative declaration that a use is public and the delegation of power of

eminent domain is to be given great weight by the court in reviewing a complaint that a

particular use, sanctioned by the legislature is, in fact, private. Tenngasco Gas Gathering

Co. v. Fischer, 653 S.W.2d 469, 475 (Tex.App.-Corpus Christi 1983, no pet.); Mercier v.

MidTexas Pipeline Co., 28 S.W.3d at 719. Such declaration is binding on the court unless it

is manifestly wrong or unreasonable, or the purpose for which the declaration is enacted

is "clearly and probably private." Tenngasco Gas Gathering Co. v. Fischer, 653 S.W.2d at

475; Mercier v. MidTexas Pipeline Co., 28 S.W.3d at 719. The legislature by its enactment

has determined the importance to the public of moving natural gas from the producing


TC&C v. ETC                                                                           Page 7
areas to where it can be used.      Mercier v. MidTexas Pipeline Co., 28 S.W.3d at 719.

Accordingly, we find that the use at issue in this case qualifies as a "public use" so as not

to offend the Constitution. See Mercier v. MidTexas Pipeline Co., 28 S.W.3d at 719.

       TC&C next argues that ETC failed to satisfy jurisdictional requirements because it

did not provide a proper authorizing resolution to justify the condemnation. TC&C

argues that ETC’s August 11 Resolution does not include the property of the Easement

and that ETC’s August 27 Resolution does not purport to be from the proper entity of

governing body of ETC.

       Section 181.004 of the Texas Utility Code allows a gas utility the power to condemn

property without requiring a proof of necessity. When a statute delegating the power of

eminent domain does not require proof of necessity the condemnor need only show that

its board of directors determined that the taking was necessary. Mercier v. MidTexas

Pipeline Co., 28 S.W.3d at 719. This determination is conclusive absent fraud, bad faith,

abuse of discretion, or arbitrary or capricious action. Id.

       The August 11 and August 27 Resolutions both state:

              …the Board of Managers has found and determined that there is a
       public necessity for, and the public welfare and convenience will be served
       by, the acquisition of certain properties in Grimes, Leon, Limestone, and
       Madison Counties, Texas to locate, construct, operate and maintain a
       natural gas pipeline ...

Charles Moody, the Construction Manager for ETC, described the ETC pipeline system

and noted that the extension would cross land owned by TC&C. We conclude that the


TC&C v. ETC                                                                            Page 8
resolutions were sufficient to satisfy the "necessity" requirement because it showed that

the taking of the property was necessary to serve a public purpose. See Mercier v.

MidTexas Pipeline Co., 28 S.W.3d at 720. ETC was not required to produce a resolution

finding that the TC&C’s land was necessary for the pipeline project. Id. TC&C has not

shown that ETC engaged in fraud, bad faith, abuse of discretion, or arbitrary or capricious

action. Id.

       We find that the evidence supports the trial court’s findings of fact and conclusions

of law relating to jurisdiction, public use, and necessity. We overrule the first, second,

third, fourth, fifth, sixth, and seventh issues on appeal.

       In the eight issue, TC&C argues that the trial court erred in failing to submit fact

questions to the jury on the underlying contested jurisdictional issues. TC&C requested

the trial court to submit the two jurisdictional issues, public use and the failure to have a

proper resolution, to the jury. The trial court declined to submit the issues to the jury

finding that the authority of a pipeline company to condemn property is a matter of law

for the trial court. TC&C contends that the issues involved underlying fact issues that

should have been submitted to the jury.

       The trial court's jurisdiction in a condemnation action is dependent upon the right

of the condemnor to take. Mercier v. MidTexas Pipeline Co., 28 S.W.3d at 723. A court has

the right to determine its own jurisdiction as a matter of law, even if that determination

implicitly involves the resolution of fact issues. Id. Accordingly, the trial court was not


TC&C v. ETC                                                                            Page 9
required to submit questions concerning its jurisdiction to be determined by the jury. Id.

We overrule the eighth issue.

                                 Admission of Evidence

       In the ninth issue, TC&C argues that the trial court erred in “admitting and/or

considering certain of ETC’s Affidavits … and Written Deposition Evidence … and in

denying objections thereto.” We review a trial court's decision to admit or exclude

evidence for an abuse of discretion. In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005).

       In support of its arguments on public use and necessity, ETC offered affidavits and

written depositions. TC&C argues that Moody’s affidavit violates the Best Evidence Rule

and that the affidavits of Ken English, John Harris, as well as the deposition of Ever

Martinez are conclusory. The trial court did not rule on TC&C’s objection to the affidavit

of Ken English because of its finding on public use.

       Moody’s affidavit does not attempt to interpret the contents of the Resolutions.

Rather his affidavit describes the pipeline system and describes the land to be condemned

and how it relates to the system. The Resolutions properly showed necessity without

further interpretation by Moody. We do not find that the trial court abused its discretion

in overruling the TC&C’s objections and admitting the affidavits of Moody and Harris

and the deposition of Martinez. We overrule the ninth issue.




TC&C v. ETC                                                                           Page 10
                                  Property Description

       In the tenth issue on appeal, TC&C argues that the trial court erred in finding in

Conclusion 11, and Findings 1 and 3 that the Easement taken is properly described in the

petition. In the Findings of Fact 1 and 3 the trial court found:

      On January 30, 2004, ETC Texas Pipeline, Ltd. (“ETC Texas”) made a
       written offer to TC&C Real Estate Holdings, Inc. (“TC&C) for certain
       pipeline easements (collectively the “Easements”) traversing a tract of land
       owned by TC&C, described as:
              W.L. Moss Survey, Abstract 26, and being a portion of that
              certain called 190 acres of land conveyed to T C AND C REAL
              ESTATE HOLDINGS, INC., as described by Warranty Deed
              recorded in Volume 879, Page 514 of the Deed Records of
              Limestone County, Texas (the “Property”).
      On February 23, 2004, ETC Texas filed its Statement and Petition in
       Condemnation (“the Petition”) against TC&C with the Clerk of this Court
       for the Easements traversing the Property, said Easements are more
       particularly described and shown in Exhibit A, consisting of a metes and
       bounds description and sketch, attached herein.

The trial court found in Conclusion 11:

          Exhibit A attached herein and which was also attached to the Petition and
           amended petition both contain a legally sufficient property description of
           the Easements.

       Certainty required in descriptions of easements is of the same nature as that

required in conveyances of land. Compton v. Texas Southeastern Gas Co., 315 S.W.2d 345,

348 (Tex.Civ.App.—Houston 1958, writ ref’d n.r.e.). Description of an easement is to be

tested by requisites of a deed and it must be construed by reading all its provisions and

they must be made to harmonize and to give effect to all such provisions wherever

possible. Compton v. Texas Southeastern Gas Co., 315 S.W.2d at 349.
TC&C v. ETC                                                                           Page 11
          In her affidavit, Nelda Foster, a licensed and registered professional land surveyor,

stated:

          I have reviewed the Easement Description in its entirety, and based solely
          on the descriptive information contained in the Easement Description and
          in the documents specifically referenced therein and in said referenced
          documents, I was able to accurately define and determine and based solely
          thereon have defined and determined the specific lands included within the
          fifty foot 2.80 acre permanent easement and the two parallel twenty-five
          foot temporary easements identified in the Petition and described on the
          Easement Description (collectively, the "Easements"), and to identify and
          determine each of the boundaries of those Easements.

The trial court did not err in finding that the Petition and attached Exhibit A contained a

legally sufficient property description of the Easements. We overrule the tenth issue.

                                     Remainder Damages

          In the eleventh issue, TC&C argues that the trial court erred in granting partial

summary judgment and excluding remainder damages. TC&C is the owner of a “West

tract” consisting of 273.9 acres and also an “East tract” consisting of 365.25 acres. The

pipeline traverses the southeastern corner of the West tract, and TC&C contends that the

pipeline causes a significant portion of the East tract to be unavailable for lignite mining.

          We review de novo a trial court's grant or denial of a traditional motion for

summary judgment. See Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 816 n.7 (Tex. 2005).

In reviewing a traditional summary judgment, we must consider whether reasonable and

fair-minded jurors could differ in their conclusions in light of all of the evidence

presented. See Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007). The


TC&C v. ETC                                                                             Page 12
movant carries the burden of establishing that no material fact issue exists and that it is

entitled to judgment as a matter of law. TEX. R. CIV. P.166a(c); M.D. Anderson Hosp. &

Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000). In reviewing a traditional summary

judgment, we must consider all the evidence in the light most favorable to the

nonmovant, indulging every reasonable inference in favor of the nonmovant and

resolving any doubts against the motion. See Goodyear Tire & Rubber Co., 236 S.W.3d at

756.

       Where separate, but contiguous tracts are integral parts of an entity under

common ownership in such physical and functional relationship that they are joined by

unity of use by the same proprietor into a single property, they will be treated as a whole

in assessing damages to the remainder in the taking of a part. McLennan County v.

Stanford, 350 S.W.2d 208, 209 (Tex.Civ.App.-Waco 1961, no writ). Property has a unity of

use if the tracts are "devoted to an integrated unitary use or if the possibility of their being

so combined for a unified use in the reasonably near future is such as to affect market

value." McKinney Independent School Dist. v. Carlisle Grace, Ltd., 222 S.W.3d 878, 883

Tex.App.-Dallas 2007, pet. den’d); So. Pipe Line Corp. v. Deitch, 451 S.W.2d 814, 818

(Tex.Civ.App.-Corpus Christi 1970, writ ref'd n.r.e.).

       The East and West tracts are separated by tracts of land owned by different

landowners; however, there is a road connecting the East and West tracts. TC&C claims

that the pipeline caused the East tract to be unavailable for lignite mining.              It is


TC&C v. ETC                                                                              Page 13
undisputed that there was no lignite mining on the property at the time of the taking and

that there were no leases for lignite mining in the reasonably near future. The trial court

did not err in granting ETC’s partial motion for summary judgment. We overrule the

eleventh issue.

                                         Damages

       In the twelfth issue, TC&C argues that the trial court erred in finding that loss of

lignite in place was not a proper measure of recoverable damages, and not allowing

consideration of same. In the thirteenth issue, TC&C contends that the trial court erred

in excluding expert testimony relating to the damages.

       TC&C sought to introduce the testimony of David Krebs and Paul Bierschwale

who would testify about the existence of mineable lignite that could not be recovered

because of the placement of the pipeline. Krebs is a mining engineer who determined

that a reasonable mine operator operating the Kossee Mine would mine the lignite on the

TC&C property. However, he believed that the pipeline was too expensive to move and

that a reasonable mine operator would not pay to move the pipeline. Bierschwale, an

appraiser, relied on Krebs’s testimony in forming his opinion on the fair market value of

the property.

       The trial court ruled that the testimony was inadmissible because the loss of lignite

in place was not a proper measure of damages. The trial court’s ruling was not based

upon Krebs’s qualifications, but based upon the proper measure of damages.


TC&C v. ETC                                                                          Page 14
         The proper measure of damages is a question of law. See Interstate Northborough

Partnership v. State, 66 S.W.3d 213, 220 (Tex.2001). Thus, in condemnation cases, the trial

court must determine if the damages claimed are compensable as a matter of law and

then admit evidence accordingly. Id. In a condemnation case, the normal measure of

damages is the land's market value. See City of Harlingen v. Estate of Sharboneau, 48 S.W.3d
177, 182 (Tex.2001). Market value is the price the property will bring when offered for

sale by one who desires to sell, but is not obliged to sell, and bought by one who desires

to buy, but is under no necessity of buying. Id.

         Evidence of highest and best use is considered in establishing the market value of

property at the time of taking. The highest and best use is defined as the reasonably

probable and legal use of vacant land or an improved property, which is physically

possible, appropriately supported, financially feasible, and that results in the highest

value.    City of Sugar Land v. Home and Hearth Sugarland, L.P., 215 S.W.3d 503, 511

(Tex.App.-Eastland 2007, pet. den’d). Consideration cannot be given to uses which are

purely speculative. Id.

         At the time of the taking, the property was used for cattle grazing. Ever Martinez,

a corporate representative from Luminant, stated in his deposition that although

Luminant had conducted exploratory core drilling on TC&C’s property, Luminant had

no plans to mine lignite on TC&C’s property and that Luminant had no plans to include




TC&C v. ETC                                                                          Page 15
TC&C’s property in any mining plan. The trial court did not err in finding that the loss

of lignite in place was “speculative” and not an appropriate measure of damages.

       The trial court's decision to admit or exclude expert testimony is reviewed for

abuse of discretion. Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d 713, 718-19

(Tex.1998). A trial court abuses its discretion if it acts without reference to any guiding

rules or principles.    Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42

(Tex.1985).

       To be admissible, expert testimony must be relevant to the issues in the case and

must be based upon a reliable foundation. TEX. R. EVID. 702; Gammill v. Jack Williams

Chevrolet, Inc., 972 S.W.2d at 720. "Relevant evidence" means evidence having any

tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence. TEX. R.

EVID. 401. Expert testimony that has no relationship to any of the issues in the case is

irrelevant because it does not satisfy the Rule 702 requirement that the testimony be of

assistance to the jury in understanding the evidence or determining a fact in issue. See

TXI Transp. Co. v. Hughes, 306 S.W.3d 230, 234 (Tex.2010); Exxon Pipeline Co. v. Zwahr, 88
S.W.3d 623, 628 (Tex.2002); Enbridge G & P (East Texas) L.P. v. Samford, 470 S.W.3d 848,

857 (Tex.App.-Tyler 2015, no pet.). The trial court has the threshold responsibility under

Rule 702 "of ensuring that an expert's testimony both rests on a reliable foundation and

is relevant to the task at hand." Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d at 728;


TC&C v. ETC                                                                            Page 16
Enbridge G & P (East Texas) L.P. v. Samford, 470 S.W.3d at 857. The relevance and reliability

requirements of Rule 702 apply to all expert evidence offered under the rule, although

the criteria for assessing relevance and reliability must vary depending on the nature of

the evidence. Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d at 72; Enbridge G & P

(East Texas) L.P. v. Samford, 470 S.W.3d at 857.

       Krebs and Bierschwale’s testimony was based upon damages to TC&C because

there was unrecoverable lignite on the property due to the pipeline. However, the record

clearly shows that there were no plans to mine lignite on the property at the present time

or in the foreseeable future. Opinion testimony that is conclusory or speculative is not

relevant evidence because it does not tend to make the existence of a material fact more

probable or less probable. See TEX.R. EVID. 401. Expert testimony is unreliable if it is no

more than subjective belief or unsupported speculation. TXI Transportation Co. v. Hughes,

306 S.W.3d 230, 239 (Tex.2010). The trial court did not err in excluding the testimony of

Krebs and Bierschwale. We overrule the twelfth and thirteenth issues.

                                     Findings of Fact

       In the fourteenth issue, TC&C complains that the trial court failed to make

additional Findings of Fact as requested by TC&C. TC&C requested additional findings

of fact and conclusions of law on the jurisdictional issues and the basis of the exclusion

of the expert testimony.     TC&C contends that the trial court’s failure to make the

additional findings prevents TC&C from adequately presenting its case on appeal.


TC&C v. ETC                                                                           Page 17
       Rule 298 of the Texas Rules of Civil Procedure provides:

       After the court files original findings of fact and conclusions of law, any
       party may file with the clerk of the court a request for specified additional
       or amended findings or conclusions. The request for these findings shall be
       made within ten days after the filing of the original findings and
       conclusions by the court. Each request made pursuant to this rule shall be
       served on each party to the suit in accordance with Rule 21a.

       The court shall file any additional or amended findings and conclusions
       that are appropriate within ten days after such request is filed, and cause a
       copy to be mailed to each party to the suit. No findings or conclusions shall
       be deemed or presumed by any failure of the court to make any additional
       findings or conclusions.

TEX.R.CIV.P. 298.

       Rule 298 contemplates that the request for further additional or amended findings

shall specify the further additional or amended findings that the party making the request

desires the trial court to make and file. Wagner v. Riske, 142 Tex. 337, 178 S.W.2d 117, 119-

20 (1944); Alvarez v. Espinoza, 844 S.W.2d 238, 241 (Tex.App.-San Antonio 1992, writ

dism’d w.o.j.). A bare request is not sufficient; proposed findings must be submitted.

Alvarez v. Espinoza, 844 S.W.2d at 242. TC&C did not submit proposed findings of fact for

the requested issues.

       A trial court may properly refuse requested additional findings of fact and

conclusions of law where they are either already adequately covered by the court's

findings and conclusions, or were not material and necessary. Kirby v. Chapman, 917
S.W.2d 902, 909 (Tex.App.-Fort Worth 1996, no writ). We find that the trial court’s

findings of fact and conclusions of law adequately covered TC&C’s jurisdictional
TC&C v. ETC                                                                            Page 18
complaints. The trial court’s decision to exclude the expert testimony of Krebs and

Bierschwale was clear from the record.

          If the record shows that the complaining party did not suffer injury the failure to

make such additional findings does not require reversal. Kirby v. Chapman, 917 S.W.2d at

909. Where refusal does not prevent the adequate presentation of the matter being

complained of on appeal, no reversible error has occurred. Id. We find that TC&C was

able to adequately present the issues on appeal. We overrule the fourteenth issue.

                                              Conclusion

          We affirm the trial court’s judgment.




                                                         AL SCOGGINS
                                                         Justice

Before Justice Davis,
       Justice Scoggins, and
       Judge McFarling2
Affirmed
Opinion delivered and filed December 20, 2017
[CV06]




2   The Honorable Judge Bruce McFarling, Judge of the 362nd District Court, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.003(a) (West 2013).

TC&C v. ETC                                                                                     Page 19